Case 1:18-cr-00170-KB.] Document 35 Filed 10/15/18 Page 1 of 1

CO-526
{12»'36)

UNI'I`ED STATES DISTRICT COUR'l`

FOR Tl-ll§ DISTRICT 01= COLUMBIA FIl-ED

[]CT 1 5 2018
f : _. 2 wus.mmmawmncy
UNI l LD S I`AT]_,S OT AMLRICA cmwrmemmcmmnhmmp
vs. CRIMINAL CASE NO. 18-170 (KBJ)

JAMES A. WOLFE

WAIVER OF TRIAL BY JURY
With the consent 01` the Uniled Slatcs Allomey and thc approval 01"1110

Court, the defendant waives his right to trial by jury.

 

Del"endanl

JMA_Y

Counsel i"c)r defendant

l c nt:

 

Q§,;K/slint Mcd Slates Allorney

Date: /9/| 61/ f g

 

